 

Exhibit 10.1

 

THE FIFTH THIRD BANCORP

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

(as amended and restated effective as of January 1, 2005)



--------------------------------------------------------------------------------

THE FIFTH THIRD BANCORP

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

(as amended and restated effective as of January 1, 2005)

--------------------------------------------------------------------------------

 

ARTICLE I – INTRODUCTION AND SECTION 409A COMPLIANCE

 

1.1 Amendment and Restatement. Fifth Third Bancorp hereby amends and restates
The Fifth Third Bancorp Nonqualified Deferred Compensation Plan in its entirety
effective January 1, 2005.

 

1.2 Amendment and Restatement of Predecessor Plans. This Plan also constitutes a
complete amendment and restatement of each Predecessor Plan effective January 1,
2005; provided, however, a Participant’s Predecessor Plan Diversified Account
and/or Predecessor Plan Stock Account hereunder initially shall be credited as
of such date in 2005 determined by the Committee, in its sole discretion, with
the value of such Participant’s account determined under the provisions of such
Predecessor Plan as of such date.

 

1.3 Transition Rules under Section 409A.

 

  (a) Election to Terminate Participation. The Committee, in its sole and
absolute discretion, may offer to any Participant the option to terminate
participation in the Plan and to receive in 2005 a complete payout of his vested
Account. Any such election shall be administered by the Committee in compliance
with Internal Revenue Service Notice 2005-1 and any other applicable legal
authority. The amount and other aspects of the payment shall be determined by
the Committee generally in accordance with the Plan, but the Committee shall
have the authority to vary from the Plan, as it deems necessary or appropriate,
to complete the payout. Any such election shall terminate past participation but
shall not affect future participation by the Participant.

 

  (b) New Payment Elections. In accordance with Paragraph 10.3, the Committee
shall administer new payment elections under Article X in 2005 which, for
purposes of, Article X shall be treated as a Participant’s timely initial
election under Paragraph 10.2(a) and not as a change in election under Paragraph
10.2(c). Any such election shall be administered by the Committee in its sole
and absolute discretion and in compliance with Internal Revenue Service Notice
2005-1 and any other applicable legal authority.



--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS

 

2.1 “Account” shall mean the account established by an Employer as a book
reserve to reflect the amounts credited to a Participant under this Plan. A
Participant’s Account under the Plan may include one or more of the following
subaccounts:

 

  (a) Deferred Compensation Account.

 

  (b) Matching Account. A Matching Account may include one or both of the
following subaccounts:

 

  (i) Pre-2005 Matching Account.

 

  (ii) Post-2004 Matching Account.

 

  (c) Predecessor Plan Diversified Account.

 

  (d) Predecessor Plan Stock Account.

 

  (e) Profit Sharing Account. A Profit Sharing Account may include one or both
of the following subaccounts:

 

  (i) Pre-2005 Profit Sharing Account.

 

  (ii) Post-2004 Profit Sharing Account.

 

2.2 “Beneficiary” shall mean the person or persons entitled to receive the
distributions, if any, payable under the Plan upon or after a Participant’s
death, to such person or persons as such Participant’s Beneficiary. Each
Participant may designate a Beneficiary by filing the proper form with the
Committee. A Participant may designate one or more contingent Beneficiaries to
receive any distributions after the death of a prior Beneficiary. A designation
shall be effective upon said filing, provided that it is so filed during such
Participant’s lifetime, and may be changed from time to time by the Participant.

 

2.3 “Claims Review Committee” shall mean the committee established by the
Committee for purposes of administering the claims and claim review procedures
under the Plan.

 

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended at the
particular time applicable. A reference to a section of the Code shall include
said section and any comparable section or sections of any future legislation
that amends, supplements or supersedes said section.

 

2.5 “Committee” shall mean The Fifth Third Bank Pension, Profit Sharing and
Medical Plan Committee which is responsible for the administration of this Plan
in accordance with the provisions of the Plan as set forth in this document. A
reference to the Committee includes its delegate.

 

- 2 -



--------------------------------------------------------------------------------

2.6 “Compensation” shall mean the total base earnings plus variable compensation
and other bonuses (but excluding performance-based, additional cash compensation
incentives) paid by an Employer to an Executive or which would otherwise be paid
but for a deferral election hereunder or a compensation reduction election under
the Master Profit Sharing Plan or The Fifth Third Bank 125 Plan.

 

2.7 “Deferred Compensation Account” shall mean the account established by an
Employer as a book reserve to reflect the amounts deferred by a Participant
under Paragraph 4.1, as adjusted by earnings (and losses) under Article VIII and
as reduced by distributions under Article X and Article XI.

 

2.8 “Effective Date” shall mean January 1, 2005.

 

2.9 “Employer” shall mean Fifth Third Bank, an Ohio Banking Corporation, and any
other subsidiary of Fifth Third Bancorp or any successor or assignee of any of
them.

 

2.10 “Executive” shall mean an employee of an Employer who is employed on a
full-time basis and who is a Bank President, Bank Executive Vice President, Bank
Senior Vice President or Bank Vice President.

 

2.11 “Grandfathered Participant” shall mean a Participant (other than an
individual who is a Participant under Paragraph 2.15(b)) whose service with all
Employers terminated prior to September 1, 1999.

 

2.12 “Master Profit Sharing Plan” shall mean The Fifth Third Bancorp Master
Profit Sharing Plan, as amended from time to time.

 

2.13 “Matching Account” shall mean the account established by an Employer as a
book reserve to reflect the amounts credited by an Employer as matching
contributions under Article V, as adjusted by earnings (and losses) under
Article VIII and as reduced by distributions under Article X and Article XI and
by forfeitures under Paragraph 9.2. A Matching Account may include one or both
of the following subaccounts:

 

  (a) Pre-2005 Matching Account.

 

  (b) Post-2004 Matching Account.

 

2.14 “Open Enrollment Period” shall mean such period no more than thirty
(30) days in length prescribed by the Committee, closing no later than the last
day of the Plan Year immediately preceding the Plan Year for which elections to
defer Compensation under Article IV are permitted.

 

2.15 “Participant” shall mean any of the following:

 

  (a) any Executive who satisfies the eligibility requirements of Article III
and who receives an allocation to his Account under Article IV, Article V, or
Article VI, as well as any former Executive who has an Account under the Plan;
or

 

- 3 -



--------------------------------------------------------------------------------

  (b) any person who has a Predecessor Plan Diversified Account or Predecessor
Plan Stock Account attributable to his employment covered by a Predecessor Plan.

 

2.16 “Plan” shall mean The Fifth Third Bancorp Nonqualified Deferred
Compensation Plan as described in this instrument, and as may be amended,
thereafter.

 

2.17 “Plan Year” shall mean the calendar year.

 

2.18 “Post-2004 Matching Account” shall mean a subaccount of a Participant’s
Matching Account established by an Employer as a book reserve to reflect the
amounts credited by an Employer for Plan Years after 2004 as matching
contributions under Article V, as adjusted by earnings (and losses) under
Article VIII and as reduced by distributions under Article X and Article XI and
by forfeitures under Paragraph 9.2

 

2.19 “Post-2004 Profit Sharing Account” shall mean a subaccount of a
Participant’s Profit Sharing Account established by an Employer as a book
reserve to reflect amounts credited by an Employer as profit sharing
contributions for Plan Years after 2004 under Article VI, as adjusted by
earnings (and losses) under Article VIII and as reduced by distributions under
Article X and Article XI and by forfeitures under Paragraph 9.2.

 

2.20 “Pre-2005 Matching Account” shall mean a subaccount of each Participant’s
Matching Account established by an Employer as a book reserve to reflect the
amounts credited by an Employer as matching contributions for Plan Years before
2005 under Article V as adjusted by earnings (and losses) under Article VIII and
as reduced by distributions under Article X and Article XI.

 

2.21 “Pre-2005 Profit Sharing Account” shall mean a subaccount of a
Participant’s Profit Sharing Account established by an Employer as a book
reserve to reflect the amounts credited by an Employer as profit sharing
contributions for Plan Years before 2005 under Article VI, as adjusted by
earnings (and losses) under Article VIII and as reduced by distributions under
Article X and Article XI.

 

2.22 “Predecessor Plan” shall mean any other nonqualified deferred compensation
plan designated by the Committee. This Plan shall be considered a complete
amendment and restatement of each Predecessor Plan effective January 1, 2005.

 

2.23 “Predecessor Plan Diversified Account” shall mean an account established by
the Employer as a book reserve to reflect amounts credited hereunder with
respect to a Predecessor Plan, other than amounts credited to a Predecessor Plan
Stock Account with respect to such Predecessor Plan, as adjusted by earnings
(and losses) under Article VIII and as reduced by distributions under Article X
and Article XI.

 

2.24 “Predecessor Plan Stock Account” shall mean an account established by the
Employer as a book reserve to reflect amounts credited hereunder with respect to
a Predecessor Plan in which participants’ benefits were to be distributed solely
in common stock of Fifth Third Bancorp, as determined by the Committee, as
adjusted by earnings (and losses) under Article VIII and as reduced by
distributions under Article X and Article XI.

 

- 4 -



--------------------------------------------------------------------------------

2.25 “Profit Sharing Account” shall mean the account established by an Employer
as a book reserve to reflect the amounts credited by an Employer as profit
sharing contributions under Article VI, as adjusted by earnings (and losses)
under Article VIII and as reduced by distributions under Article X and Article
XI and by forfeitures under Paragraph 9.2. A Profit Sharing Account may include
one or more of the following subaccounts:

 

  (a) Pre-2005 Profit Sharing Account.

 

  (b) Post-2004 Profit Sharing Account.

 

ARTICLE III – ELIGIBILITY AND PARTICIPATION

 

3.1 Each individual who is an Executive on the first day of an Open Enrollment
Period:

 

  (a) may elect to defer Compensation for services performed during the ensuing
Plan Year to which the Open Enrollment Period relates, in accordance with
Article IV; and

 

  (b) shall be eligible for matching allocations under Article V and profit
sharing allocation under Article VI for the Plan Year in which such Open
Enrollment Period falls.

 

An individual who is not an Executive on the first day of an Open Enrollment
Period but who later becomes an Executive (including a former Executive who is
reemployed by an Employer as an Executive) shall not be eligible to elect to
defer Compensation until the first day of the next Open Enrollment Period with
respect to which he is still an Executive (for the Plan Year to which such next
Open Enrollment Period relates); and he shall not be eligible for matching or
profit sharing allocations until the Plan Year containing the next Open
Enrollment Period as of the first day of which he is an Executive.

 

ARTICLE IV – ELECTION TO DEFER COMPENSATION

 

4.1 Each Executive eligible under Article III may elect to have a portion of his
Compensation for services performed during a Plan Year deferred and credited
with earnings in accordance with the terms and conditions of the Plan. The
amount of Compensation deferred for any Plan Year by an Executive may not reduce
the amount of base pay such Executive receives in a Plan Year below $50,000.

 

4.2 An eligible Executive desiring to exercise an election under Paragraph 4.1
for a Plan Year shall notify the Committee each Plan Year of his deferral
election during the Open Enrollment Period established by the Committee for such
Plan Year. Such notice must be in writing, on a form provided by the Committee,
and delivered to the Committee during the Open Enrollment Period.

 

4.3 A deferral election shall be effective for the entire Plan Year (but not for
any future Plan Year) to which it relates and may not be modified or terminated
for that Plan Year;

 

- 5 -



--------------------------------------------------------------------------------

provided however, such an election shall terminate if the Participant’s
employment status changes so that he is no longer an Executive.

 

4.4 The Compensation otherwise payable to the Participant during the Plan Year
shall be reduced by the amount of the Participant’s election under Paragraph
4.1. Such amounts shall be credited to the Participant’s Deferred Compensation
Account at the time his Compensation is so reduced.

 

ARTICLE V – MATCHING ALLOCATIONS

 

5.1 Matching Allocations. An Employer, in its discretion, may credit a matching
allocation to the Matching Account of any Executive eligible under Article III
it selects provided:

 

  (a) the Executive remains in the employment of an Employer as an Executive (or
is on an Employer-approved leave of absence) on the date the Committee
determines to credit the allocation; and

 

  (b) the Executive either has a Compensation deferral election in effect under
Paragraph 4.1 for the Plan Year, or has “Annual Compensation” (as defined in the
Master Profit Sharing Plan) in the corresponding Plan Year of that plan in
excess of the compensation limitation imposed by section 401(a)(17) of the Code.

 

The matching allocations for such selected Executives shall be determined by the
Employer and may vary for each such Executive. The amount of the matching
allocations as so determined under this paragraph shall be credited to the
Participants’ Matching Accounts as of the last day of the Plan Year, or at such
other time or times determined by the Committee.

 

Matching allocations credited for Plan Years after 2004 shall be credited to the
Participant’s Post-2004 Matching Account. Matching allocations credited for Plan
Years beginning before 2005 are reflected in the Participant’s Pre-2005 Matching
Account.

 

ARTICLE VI – PROFIT SHARING ALLOCATIONS

 

6.1 Profit Sharing Allocations. An Employer, in its discretion, may credit a
profit sharing allocation to the Profit Sharing Account of any Executive
eligible under Article III it selects for a Plan Year provided the Executive
remains in the employment of an Employer as an Executive (or is on an
Employer-approved leave of absence) on the date the Committee determines to
credit the allocation.

 

The profit sharing allocations for such selected Executives shall be determined
by the Employer and may vary for each such Executive. The amount of the profit
sharing allocations as so determined under this paragraph shall be credited to
the Participants’ Profit Sharing Accounts as of the last day of the Plan Year,
or at such other time or times determined by the Committee.

 

- 6 -



--------------------------------------------------------------------------------

Profit sharing allocations credited for Plan Years after 2004 shall be credited
to the Participant’s Post-2004 Profit Sharing Account. Profit sharing
allocations credited for Plan Years beginning before 2005 are reflected in the
Participant’s Pre-2005 Profit Sharing Account.

 

ARTICLE VII – PARTICIPANT’S INTEREST

 

7.1 Unsecured Creditor. No Participant or his designated Beneficiary shall
acquire any property interest in his Account or any other assets of the Employer
or Fifth Third Bancorp, their rights being limited to receiving from the
Employer or Fifth Third Bancorp deferred payments as set forth in this Plan and
these rights are conditioned upon continued compliance with the terms and
conditions of this Plan. To the extent that any Participant or Beneficiary
acquires a right to receive benefits under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer or
Fifth Third Bancorp.

 

ARTICLE VIII – CREDITING OF EARNINGS

 

8.1 General. There shall be credited to the Account of each Participant an
additional amount of earnings (or losses) determined under this Article VIII.

 

8.2 Earnings. Except as provided in Paragraph 8.3, each Participant’s Account
shall be credited with earnings (or losses) as if it is invested entirely in
common stock of Fifth Third Bancorp. This shall include, without limitation, the
re-investment of dividends in such common stock of Fifth Third Bancorp. The time
and method of such crediting and the recordkeeping methodologies used shall be
determined in the sole and absolute discretion of the Committee.

 

8.3 Available Investment Elections.

 

  (a) Coverage. Paragraph 8.2 shall have no effect with respect to a
Grandfathered Participant. Instead, a Grandfathered Participant’s Account shall
be credited with earnings (or losses) in accordance with this Paragraph 8.3. In
addition, Paragraph 8.2 shall have no effect with respect to a Participant’s
Predecessor Plan Diversified Account. Instead, such a Participant’s Predecessor
Plan Diversified Account shall be credited with earnings (or losses) in
accordance with this Paragraph 8.3.

 

  (b) Investment Elections. Each Grandfathered Participant and each Participant
with a Predecessor Plan Diversified Account, shall elect to have earnings (or
losses) credited to his entire Account (in the case of a Grandfathered
Participant) or his Predecessor Plan Diversified Account (in the case of other
Participants), from among various investment benchmarks the Committee determines
to establish for this purpose. One of such investment benchmarks shall be the
Fifth Third Stock Fund.

 

- 7 -



--------------------------------------------------------------------------------

Such an election shall be made in such manner as the Committee shall direct.

 

The Committee may prescribe rules including rules which limit the frequency of
changes to elections, prescribe times for making elections, regulate the amount
or increment a Participant may allocate to a particular investment benchmark,
require or allow an election (or election change) to relate only to future
allocations, require an election to apply consistently to all subaccounts and
provide for the investment of an Account (or Predecessor Plan Diversified
Account) of a Participant who fails to make an election.

 

  (c) Rate of Return Benchmarks. The Committee shall determine the rate of
return for the Fifth Third Stock Fund under the Master Profit Sharing Plan
(which rate of return will apply to the Fifth Third Stock Fund investment
election under this Plan) as well as each of the other investment benchmarks
selected by the Committee under Paragraph 8.3(b) above.

 

  (d) Crediting. The Participant’s Account (in the case of a Grandfathered
Participant) or his Predecessor Plan Diversified Account (in the case of other
Participants), shall be increased or decreased as if it had earned the rate of
return corresponding to the Participant’s investment election. The time and
method of such crediting and the recordkeeping methodologies used shall be
determined in the sole and absolute discretion of the Committee.

 

ARTICLE IX – VESTING AND FORFEITURES

 

9.1 Vesting Provisions.

 

  (a) Deferred Compensation Account. A Participant’s rights to his Deferred
Compensation Account shall be nonforfeitable at all times.

 

  (b) Predecessor Plan Diversified Account and Predecessor Plan Stock Account. A
Participant’s rights to his Predecessor Plan Diversified Account and Predecessor
Plan Stock Account shall be nonforfeitable at all times.

 

  (c) Matching Account.

 

  (i) Pre-2005 Matching Account. A Participant’s rights to his Pre-2005 Matching
Account shall be nonforfeitable at all times.

 

  (ii) Post-2004 Matching Account. A Participant shall have a nonforfeitable
right to the same percentage of his Post-2004 Matching Account as is applicable
with respect to his “Employer Matching Account” under the Master Profit Sharing
Plan.

 

- 8 -



--------------------------------------------------------------------------------

  (d) Profit Sharing Account.

 

  (i) Pre-2005 Profit Sharing Account. A Participant’s rights to his Pre-2005
Profit Sharing Account shall be nonforfeitable at all times.

 

  (ii) Post-2004 Profit Sharing Account. A Participant shall have a
nonforfeitable right to the same percentage of his Post-2004 Profit Sharing
Account as is applicable with respect to his “Performance Reward Account” under
the Master Profit Sharing Plan.

 

9.2 Forfeiture. If a Participant who is not fully vested in his Post-2004
Matching Account or Post-2004 Profit Sharing Account terminates service, then
his forfeitable interest shall be forfeited immediately. No other Participant
shall have any right to any part of such forfeitures. If a Participant who
incurs a forfeiture is later re-employed, and if any nonforfeitable amounts
under the Master Profit Sharing Plan are either restored or were not previously
forfeited, the Committee, in its discretion, may restore the forfeitures under
this Plan to his Post-2004 Matching Account or his Post-2004 Profit Sharing
Account, as the case may be.

 

ARTICLE X – PLAN BENEFITS

 

10.1 Distributions.

 

  (a) Time and Form of Payment. In accordance with the election procedures in
Paragraph 10.2, a Participant may elect to have the amounts represented by the
Participant’s vested Account paid (or commence to be paid) as of the first
business day of August of the Plan Year immediately following the Plan Year in
which the Participant’s separation from service with all Employers occurs, or
the first business day of August of any subsequent year, but not later than the
first business day of August of the tenth Plan Year following the Plan Year in
which such separation from service occurs. In accordance with the election
procedures in Paragraph 10.2, a Participant may elect to have such amounts paid
in one of the following forms:

 

  (i) single lump sum distribution; or

 

  (ii) annual installments, the last payment of which is no later than the first
business day of August of the tenth Plan Year following the Plan Year in which
such separation from service occurs.

 

If installment payments are in effect, the Participant’s Account shall continue
to be credited with earnings (or losses) under Article VIII until fully paid.

 

Notwithstanding the foregoing or Paragraph 10.3(a), (b) or (c), effective
December 31, 2005, in the event the Participant’s vested Account does not exceed
$25,000 as of any December 31st after the Participant has separated from
service, then any payment election

 

- 9 -



--------------------------------------------------------------------------------

by a Participant shall be disregarded. In such a case, the vested Account (or
remaining balance thereof) shall be paid in a single lump sum distribution as of
the first business day of August following such December 31st (even if such
vested Account exceeds $25,000 at that time).

 

  (b) Medium of Payment. Except for Grandfathered Participants and Predecessor
Plan Diversified Accounts, the payment as a lump sum or installments under
(a) above, Paragraph 1.3(a) or 10.3, shall be in common stock of Fifth Third
Bancorp. In the case of a Grandfathered Participant or a Predecessor Plan
Diversified Account, such payment shall be in cash.

 

10.2 Election Procedures.

 

  (a) A Participant who wishes to make an initial election referred to in
Paragraph 10.1 must do so within the first Open Enrollment Period applicable to
him under Article III.

 

Any such election shall be effective immediately.

 

As provided in Paragraph 1.3(b), a payment election in 2005 under Internal
Revenue Service Notice 2005-1 shall be considered a timely initial election.

 

  (b) If a Participant does not make a timely initial election concerning the
commencement date and payment schedule of benefits under Paragraph 10.2(a),
then, except as provided in (c) below, payment shall be made as of the first
business day of August of the Plan Year immediately following the Plan Year in
which the separation from service occurs in a single lump sum distribution of
common stock of Fifth Third Bancorp (cash in the case of a Grandfathered
Participant or a Predecessor Plan Diversified Account).

 

  (c) A Participant may make or change an election after the deadline
established in (a) above at any time in order to defer payment for a period of
not less than five years from the date payment would otherwise begin (but not to
accelerate any payment). Payment shall be made in accordance with any such
election only if the Participant terminates service with all Employers at least
one year following the date of the election. Otherwise, the payment shall be
made in accordance with the election (if any) in effect immediately prior to the
changed election, or in accordance with (b) above if no such election is in
effect.

 

  (d) Elections shall be made in writing on a form provided by the Committee and
shall be made in accordance with the rules established by the Committee.

 

10.3 Transition Rules.

 

  (a)

Grandfathered Participants. Subject to Paragraph 1.3(a), a Grandfathered
Participant shall be paid in cash in accordance with the payment provisions
under the Plan or election (whichever is controlling) in effect immediately
prior to September 1, 1999 provided that

 

- 10 -



--------------------------------------------------------------------------------

 

the value of his vested Account as of a date in 2005 determined by the Committee
is greater than $10,000. If the value of such a Participant’s vested Account as
of such date is not greater than $10,000, then he shall receive a single lump
sum distribution of his entire vested Account in 2005. Effective December 31,
2005, in the event the Participant’s vested Account does not exceed $25,000 as
of any December 31st, then any payment election by a Participant shall be
disregarded. In such a case, the vested Account (or remaining balance thereof)
shall be paid in a single lump sum distribution as of the first business day of
August following such December 31st (even if such vested Account exceeds $25,000
at that time).

 

  (b) Participants in Pay Status in 2005. Subject to Paragraph 1.3(a), a
Participant (who is not a Grandfathered Participant) who has commenced receiving
installment payments in 2005 or earlier, shall continue to receive such payments
in accordance with the payment provisions under the Plan or election (whichever
is controlling) in effect prior to the Effective Date provided that the value of
his vested Account as of a date in 2005 determined by the Committee is greater
than $10,000. If the value of such a Participant’s vested Account as of such
date is not greater than $10,000, then he shall receive a single lump sum
distribution of his entire vested Account in 2005. Effective December 31, 2005,
in the event the Participant’s vested Account does not exceed $25,000 as of any
December 31st, then any payment election by a Participant shall be disregarded.
In such a case, the vested Account (or remaining balance thereof) shall be paid
in a single lump sum distribution as of the first business day of August
following such December 31st (even if such vested Account exceeds $25,000 at
that time).

 

  (c) Terminated Participants Not in Pay Status. Subject to Paragraph 1.3(a), a
Participant (who is not a Grandfathered Participant) who has separated from
service in 2005 or earlier, but who, as of a date in 2005 determined by the
Committee, has not received or commenced receiving payments of his vested
Account, shall be subject to the payment provisions of Paragraph 10.1, and any
prior payment elections shall be of no force or effect. As provided in
Paragraph 1.3(b), such a Participant shall have the opportunity to complete a
new election by a date in 2005 determined by the Committee. Such a Participant
who does not properly complete and return such an election by such date shall
receive a single lump sum distribution of his entire vested Account as of
August 1, 2006. Notwithstanding the foregoing, if such a Participant’s vested
Account as of a date in 2005 determined by the Committee is not greater than
$10,000, then he shall receive a single lump sum distribution of his entire
vested Account in 2005. Effective December 31, 2005, in the event the
Participant’s vested Account does not exceed $25,000 as of any December 31st,
then any payment election shall be disregarded. In such a case, the vested
Account (or remaining balance thereof) shall be paid in a single lump sum
distribution as of the first business day of August following such December 31st
(even if such vested Account exceeds $25,000 at that time).

 

- 11 -



--------------------------------------------------------------------------------

  (d) Participants Actively Employed. Subject to Paragraph 1.3(a), a Participant
who remains employed by an Employer as of a date in 2005 determined by the
Committee shall be subject to the payment provisions of Paragraph 10.1 and any
prior elections shall be of no force or effect. As provided in Paragraph 1.3(b),
such a Participant shall have the opportunity to complete a new election by a
date in 2005 determined by the Committee. Any such election shall be treated as
an initial election under Paragraph 10.2(a). Such a Participant who does not
make a timely election shall be treated the same as provided for in Paragraph
10.2(b) and 10.2(c) for Participants who do not make timely initial elections.

 

10.4 Facility of Payment. Payments required to be made hereunder on or as of a
specified date may be made in a reasonable period after such date for
administrative convenience. In the discretion of the Committee, a distribution
of common stock of Fifth Third Bancorp may be made by transferring a
Participant’s shares to a brokerage account in the Participant’s name or in any
other manner. The Participant (or Beneficiary) shall be required to execute any
and all documents and take such other actions as the Committee may direct in
order to facilitate any distribution of shares.

 

ARTICLE XI – DEATH

 

11.1 If a Participant dies before commencing payment of the amounts represented
by the Participant’s Account, then the Participant’s Account shall be paid to
the Participant’s Beneficiary in a single in-kind distribution of common stock
of Fifth Third Bancorp (cash, in the case of a Grandfathered Participant or a
Predecessor Plan Diversified Account), as soon as reasonably possible after the
Committee is notified of the Participant’s death. If the Participant has already
commenced receiving the amounts represented by the Participant’s Account in the
installment payment form, the installment payments shall continue to be paid to
the Participant’s Beneficiary.

 

ARTICLE XII – NON-ASSIGNABLE/NON-ATTACHMENT

 

12.1 Except as required by law, no right of the Executive or designated
Beneficiary to receive payments under this Plan shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation or to execution, attachment, levy or similar process or
assignment by operation of law and any attempt, voluntary or involuntary, to
effect any such action shall be null and void and of no effect.

 

ARTICLE XIII – ADMINISTRATION

 

13.1 Administration. In addition to the powers which are expressly provided in
the Plan, the Committee shall have the power and authority in its sole, absolute
and uncontrolled discretion to control and manage the operation and
administration of the Plan and shall have all powers necessary to accomplish
these purposes including, but not limited to the following:

 

- 12 -



--------------------------------------------------------------------------------

  (a) the power to determine who is a Participant;

 

  (b) the power to determine allocations, balances, and nonforfeitable
percentages with respect to Participant’s Accounts;

 

  (c) the power to determine when, to whom, in what amount, and in what form
distributions are to be made; and

 

  (d) such powers as are necessary, appropriate or desirable to enable it to
perform its responsibilities, including the power to interpret the Plan,
establish rules, regulations and forms with respect thereto.

 

Benefits under this Plan will be paid only if the Committee decides in its
discretion that the applicant is entitled to them.

 

ARTICLE XIV – CONSOLIDATION OR MERGER

 

14.1 In the event that Fifth Third Bancorp or any entity (resulting from any
merger or consolidation or which shall be a purchaser or transferee so referred
to), shall at anytime be merged or consolidated into or with any other entity or
entities, or in the event that substantially all of the assets of Fifth Third
Bancorp or any such entity shall be sold or otherwise transferred to another
entity, the provision of this Plan shall be binding upon and shall inure to the
benefit of the continuing entity or the entity resulting from such merger or
consolidation or the entity to which such assets shall be sold or transferred.
Except as provided in the preceding sentence, this Plan shall not be assignable
by Fifth Third Bancorp or by any entity referred to in such preceding sentence.

 

ARTICLE XV – AMENDMENT OR TERMINATION

 

15.1 Amendment. Fifth Third Bancorp reserves the right to amend the Plan. Any
amendment of the Plan shall be by action of the Committee or by the Chairman of
the Committee. If an amendment is being made by said Committee, it must be
approved by a majority of the members of the Committee as constituted at the
time of adoption of the amendment. Any amendment may be given retroactive effect
as determined by said Committee or Chairman. Any amendment may, without
limitation, (a) affect a Participant whether or not vested, employed or in pay
status, and (b) affect or modify Participant elections and payment methods. An
amendment may be evidenced in such manner as said Committee or Chairman shall
determine. If the amendment is approved by said Committee, such evidence may
include (but shall not be limited to) a written resolution signed by a majority
of the members of the Committee or minutes of a meeting of the Committee
reflecting approval by a majority of the members.

 

15.2

Termination. Fifth Third Bancorp reserves the right to terminate the Plan. Any
termination of the Plan shall be by action of the Committee. Any termination
must be approved by a majority of the members of said Committee as constituted
at the time of adoption of the termination; and any such termination may be
given retroactive effect as determined by said Committee. Any

 

- 13 -



--------------------------------------------------------------------------------

 

termination may, without limitation, (a) affect a Participant whether or not
vested, employed or in pay status, and (b) affect or modify Participant
elections and payment methods. A termination may be evidenced in such manner as
said Committee shall determine, and such evidence may include (but shall not be
limited to) a written resolution signed by a majority of the members of the
Committee or minutes of a meeting of the Committee reflecting approval by a
majority of the members.

 

ARTICLE XVI – CLAIMS

 

16.1 Initial Claims Procedure.

 

  (a) Claim. In order to present a complaint regarding the nonpayment of a Plan
benefit or a portion thereof (a “Claim”), a Participant or Beneficiary under the
Plan (a “Claimant”) or his duly authorized representative must file such Claim
by mailing or delivering a writing stating such Claim to the department,
officer, or Employee responsible for employee benefit matters of the Employer.
Upon such receipt of a Claim, the Claims Review Committee shall furnish to the
Claimant a written acknowledgment which shall inform such Claimant of the time
limit set forth in (b)(i) below and of the effect, pursuant to (b)(iii) below,
of failure to decide the Claim within such time limit.

 

  (b) Initial Decision.

 

  (i) Time Limit. The Claims Review Committee shall decide upon a Claim within a
reasonable period of time after receipt of such Claim; provided, however, that
such period shall in no event exceed 90 days, unless special circumstances
require an extension of time for processing. If such an extension of time for
processing is required, then the Claimant shall, prior to the termination of the
initial 90-day period, be furnished a written notice indicating such special
circumstances and the date by which the Claims Review Committee expects to
render a decision. In no event shall an extension exceed a period of 90 days
from the end of the initial period.

 

  (ii) Notice of Denial. If the Claim is wholly or partially denied, then the
Claims Review Committee shall furnish to the Claimant, within the time limit
applicable under (i) above, a written notice setting forth in a manner
calculated to be understood by the Claimant:

 

  (A) the specific reason or reasons for such denial;

 

  (B) specific reference to the pertinent Plan provisions on which such denial
is based;

 

- 14 -



--------------------------------------------------------------------------------

  (C) a description of any additional material or information necessary for such
Claimant to perfect his Claim and an explanation of why such material or
information is necessary; and

 

  (D) appropriate information as to the steps to be taken if such Claimant
wishes to submit his Claim for review pursuant to Paragraph 16.2, including
notice of the time limits set forth in subsection 16.2(b)(ii).

 

  (iii) Deemed Denial for Purposes of Review. If a Claim is not granted and if,
despite the provisions of (i) and (ii) above, notice of the denial of a Claim is
not furnished within the time limit applicable under (i) above, then the
Claimant may deem such Claim denied and may request a review of such deemed
denial pursuant to the provisions of Paragraph 16.2.

 

16.2 Claim Review Procedure.

 

  (a) Claimant’s Rights. If a Claim is wholly or partially denied under
Paragraph 16.1, then the Claimant or his duly authorized representative shall
have the following rights:

 

  (i) to obtain, subject to (b) below, a full and fair review by the Claims
Review Committee;

 

  (ii) to review pertinent documents; and

 

  (iii) to submit issues and comments in writing.

 

  (b) Request for Review.

 

  (i) Filing. To obtain a review pursuant to (a) above, a Claimant entitled to
such a review or his duly authorized representative shall, subject to
(ii) below, mail or deliver a written request for such a review (a “Request for
Review”) to the department, officer, or Employee responsible for employee
benefit matters of the Employer.

 

  (ii) Time Limits for Requesting a Review. A Request for Review must be mailed
or delivered within 60 days after receipt by the Claimant of written notice of
the denial of the Claim.

 

  (iii) Acknowledgment. Upon such receipt of a Request for Review, the Claims
Review Committee shall furnish to the Claimant a written acknowledgment which
shall inform such Claimant of the time limit set forth in (c)(i) below and of
the effect, pursuant to (c)(iii) below, of failure to furnish a decision on
review within such time limit.

 

- 15 -



--------------------------------------------------------------------------------

  (c) Decision on Review.

 

  (i) Time Limit.

 

  (A) General. If, pursuant to (b) above, a review is requested, then, except as
otherwise provided in (B) below, the Claims Review Committee or its delegate
(but only if such delegate has been given the authority to make a final decision
on the Claim) shall make a decision promptly and no later than 60 days after
receipt of the Request for Review; except that, if special circumstances require
an extension of time for processing, then the decision shall be made as soon as
possible but not later than 120 days after receipt of the Request for Review.
The Claims Review Committee must furnish the Claimant written notice of any
extension prior to its commencement.

 

  (B) Regularly Scheduled Meetings. Anything to the contrary in (A) above
notwithstanding, if the Claims Review Committee holds regularly scheduled
meetings at least quarterly, then its decision on review shall be made no later
than the date of the meeting which immediately follows the receipt of the
Request for Review; provided, however, if such Request for Review is received
within 30 days preceding the date of such meeting, then such decision on review
shall be made no later than the date of the second meeting which follows such
receipt; and provided further that, if special circumstances require a further
extension of time for processing, and if the Claimant is furnished written
notice of such extension prior to its commencement, then such decision on review
shall be rendered no later than the third meeting which follows such receipt.

 

  (ii) Notice of Decision. The Claims Review Committee or its delegate shall
furnish to the Claimant, within the time limit applicable under (i) above, a
written notice setting forth in a manner calculated to be understood by the
Claimant:

 

  (A) the specific reason or reasons for the decision on review;

 

  (B) specific reference to the pertinent Plan provisions on which the decision
on review is based;

 

  (C) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits; and

 

- 16 -



--------------------------------------------------------------------------------

  (D) a statement of the Claimant’s right to bring an action under
section 502(a) of the Employee Retirement Income Security Act of 1974.

 

  (iii) Deemed Denial. If, despite the provisions of (i) and (ii) above, the
decision on review is not furnished within the time limit applicable under
(i) above, then the Claimant shall be deemed to have exhausted his remedies
under the Plan and he may deem the Claim to have been denied on review.

 

The Claims Review Committee shall have the sole, absolute and uncontrolled
discretion to decide all claims under the initial claims procedure and under the
claims review procedure, and its decisions shall be binding on all parties.

 

16.3 Required Exhaustion of Administrative Remedies. Before a Participant may
file a lawsuit regarding the Plan or benefits under the Plan, the Participant
must first use the Initial Claims Procedure and the Claim Review Procedure
(including the requirement of a timely request for review) described above.

 

ARTICLE XVII – MISCELLANEOUS

 

17.1 No Enlargement of Employment Rights. Neither this Plan, nor any action of
Fifth Third Bancorp, an Employer or the Committee, nor any election to defer
Compensation hereunder shall be held or construed to confer on any person any
legal right to be continued as an employee of Fifth Third Bancorp, or any
Employer.

 

17.2 Withholdings. Fifth Third Bancorp and the Participant’s Employer shall have
the right to deduct from a Participant’s Account and/or any payments due a
Participant or Beneficiary under the Plan any and all taxes determined by the
Committee to be applicable with respect to such benefits. In the discretion of
the Committee, Fifth Third Bancorp and the Participant’s Employer may accept
payment by the Participant (or Beneficiary) of the amount of any applicable
taxes in lieu of deducting such amount from the Participant’s Account or
payments due under the Plan.

 

17.3 Entire Agreement. This Plan document constitutes the entire agreement
between the Employer and any Participant (or Beneficiary), and supersedes all
other prior agreements, undertakings, both written and oral, with respect to the
subject matter hereof. This Plan document may not be amended orally or by any
course or purported course of dealing, but only by an amendment in accordance
with Paragraph 15.1 specifically identified within its text as a Plan amendment.
Written communications and descriptions not specifically identified within their
text as amendments, shall not constitute amendments and shall have no
interpretive or controlling effect on the interpretation of this Plan. Oral
communications shall not constitute amendments and shall have no interpretation
or controlling effect on the interpretation of this Plan.

 

 

- 17 -



--------------------------------------------------------------------------------

17.4 No Guarantee of Tax Consequences. The Participant (or Beneficiary) shall be
responsible for all taxes with respect to his benefit hereunder. Neither Fifth
Third Bancorp nor any Employer guarantees any particular tax consequences.

 

IN WITNESS WHEREOF, Fifth Third Bancorp has caused this Plan to be adopted as of
January 1, 2005.

 

FIFTH THIRD BANCORP

 

By: /S/ PAUL L. REYNOLDS

 

9/26/05

 

- 18 -